Citation Nr: 0802292	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial disability rating than 20 
percent for service-connected status post left shoulder 
labral tear and rotator cuff tear.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


INTRODUCTION

The veteran served on active duty from January 2003 to 
October 2003.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran appeared and testified at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law Judge 
sitting at Muskogee, Oklahoma.


FINDING OF FACT

For the entire period of initial rating claim from October 
22, 2003, the veteran's service-connected status post left 
(minor) shoulder labral tear and rotator cuff tear has 
manifested limitation of motion of the left shoulder that 
more nearly approximates limitation of the left arm to 25 
degrees from the side. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for an initial disability rating of 30 percent for 
service-connected status post left (minor) shoulder labral 
tear and rotator cuff tear have been met for the entire 
period of the initial rating claim from October 22, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5201 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159 (2006).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  During the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

A VA notice and duty to assist letter dated in March 2007 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, informed the veteran that it was the veteran's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the veteran to send in any evidence in his possession 
that pertained to the claim.  The March 2007 notice letter 
also advised the veteran regarding the degree of disability 
following the grant of service connection.  This notice was 
followed by readjudication of the initial rating claim in an 
August 2007 supplemental statement of the case. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, multiple VA 
examination reports, the veteran's personal hearing 
testimony, and other statements have been associated with the 
record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the initial rating issue on appeal, and that VA 
has satisfied the duty to assist.   

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony and submission of 
statements and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Higher Initial Rating for Left Shoulder Disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2007).  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

In deciding the veteran's claims, the Board has considered 
the determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether the veteran is entitled to a higher 
rating for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Id. at 126.   



Rating Left Shoulder Disability

In this case, the January 2004 rating decision on appeal 
granted service connection for status post left shoulder 
labral tear and rotator cuff tear, assigned an effective date 
of October 22, 2003 for the grant of service connection, and 
assigned an initial disability rating of 20 percent from 
October 22, 2003 under Diagnostic Code 5201 (limitation of 
motion of the arm).  The veteran disagreed with the initial 
rating assignment.  

The veteran contends that an initial disability rating in 
excess of 20 percent is warranted for service-connected left 
shoulder disability.  The veteran is right-handed.  In his 
substantive appeal, he wrote that his doctor told him that he 
had limitation of left shoulder movement to 25 degrees from 
the side, his left arm was still not right, he could not move 
the left arm over his head, and the left arm affected his job 
as it limited his ability to lift objects.  The veteran's 
representative contends that a higher initial disability 
rating is warranted for the entire period of initial rating 
claim from October 2003. 

At the October 2007 personal hearing, the veteran testified 
that injured his left shoulder while on active duty in 2003; 
he had undergone two left shoulder surgeries, in August 2002 
and about April or May 2003; he had been prescribed pain 
medication for the left shoulder disability; he experienced 
weakness and pain of the left shoulder, especially since 
August 2007; the left shoulder hurt if he held it up for even 
a few seconds, and would pop; he held his left shoulder with 
the elbow in a forward position; he has difficulty lifting 
things, and has to draw in his arm to his side to lift; he 
can only hold weights if he tucks his elbow inward next to 
his body, but cannot hold any weight with the arm away from 
his side; his left arm was not useful for driving; he 
experiences flare-ups; he sleeps with his arms crossed over 
his chest; and he has extreme pain if he stretches or lifts 
something with the left shoulder in a wrong position.  

The veteran's left (minor) shoulder disability has been rated 
under Diagnostic Code 5201, which provides a 20 percent 
disability rating for limitation of motion of the arm at the 
shoulder level (minor shoulder); a 20 percent disability 
rating for limitation of motion of the arm midway between the 
side and shoulder level (minor shoulder); and a 30 percent 
disability rating for limitation of motion of the arm to 25 
degrees from the side (minor shoulder).  38 C.F.R. § 4.71a.  
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

After a review of all the evidence, the Board finds that, for 
the entire period of initial rating claim from October 22, 
2003, the veteran's service-connected status post left 
(minor) shoulder labral tear and rotator cuff tear has 
manifested limitation of motion of the left shoulder that 
more nearly approximates limitation of the left arm to 25 
degrees from the side, as required for a 30 percent 
disability rating under Diagnostic Code 5201.  The veteran 
has credibly written and testified that he has severe 
functional limitation of motion of the left arm due to pain, 
flare-ups, weakness, and shoulder popping that essentially 
requires him to keep his left arm by his side during 
functional use.  He has credibly testified that most of these 
symptoms and limitations of function of the left shoulder 
have been continuous since October 2003, although there has 
more recently been some worsening of symptoms. 

The medical evidence reflects the severity of the underlying 
left shoulder disability for the entire period of initial 
rating claim that has required the veteran to undergo two 
surgical procedures.  An August 2003 VA examination report 
notes the history of two shoulder surgeries, symptoms of 
limited motion of the left shoulder, constant pain, and 
limited use of the left arm; clinical findings of abnormal 
appearing left shoulder; and the examiner indicated that the 
left shoulder disability limited use of the left arm.   

VA treatment records dated in 2005 and 2006 show the 
veteran's report of significant left shoulder pain, 
notwithstanding the measures on range of motion testing, 
clinical findings of significant limitation of external 
rotation, and probable completely torn supraspinatous that 
limited arm use above 90 degrees.  A May 2006 treatment entry 
notes range of motion no better following surgery, and that 
the veteran was unable to raise his left shoulder past 60 
degrees.  

A December 2006 VA examination report reflects clinical 
measures that noted pain at 100 degrees, abduction limited to 
50 degrees, external rotation to 40 degrees, and internal 
rotation to 70 degrees; however, clinical findings also 
included severe degenerative changes with rotator cuff tear 
with moderate-to-severe limitation in function because of 
pain, and the examiner indicated that pain and weakness both 
had an additional impact on the range of motion following 
repetitive use.  

An August 2007 VA examination report reflects clinical 
measures that noted tenderness to palpation, left shoulder 
pain starting at 10 degrees in flexion, pain at 10 degrees in 
abduction, pain at 5 degrees in external rotation, and pain 
at 30 degrees  in internal rotation, with a further three 
degree reduction in all fields with repetitive use and pain.  
The examiner diagnosed severe degenerative changes of the 
left shoulder with rotator cuff tear.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the criteria for an initial disability 
rating of 30 percent (Diagnostic Code 5201) for service-
connected status post left (minor) shoulder labral tear and 
rotator cuff tear have been met for the entire period of the 
initial rating claim from October 22, 2003.  38 C.F.R. § 4.3, 
4.7.  The Board notes that, although the more severe clinical 
measures of limitation of motion of the left shoulder are 
shown on the most recent examination, the evidence shows that 
the veteran's complaints of pain, weakness, and limitation of 
motion have been consistent throughout the entire period of 
claim.  Similarly, clinical findings regarding the presence 
of pain, additional limiting orthopedic factors, severe 
degenerative arthritis, complete tear of the supraspinatous, 
and the fact that the veteran's left shoulder had already 
required two surgeries, are factors that have been present 
throughout the entire appeal period from October 22, 2003.  

A 30 percent disability rating is the maximum schedular 
disability rating provided for limitation of motion of the 
minor shoulder under Diagnostic Code 5201.  For this reason, 
the Board has also considered other potentially applicable 
rating criteria, but finds that a more favorable initial 
disability rating is not warranted under for any period under 
any other diagnostic code.  The evidence does not show that 
the veteran's service-connected left shoulder disability has 
manifested unfavorable ankylosis of the scapulohumeral 
articulation, with abduction limited to 25 degrees from side, 
as required for a 40 percent disability rating (for the minor 
shoulder) under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  
The evidence also does not show that the veteran's service-
connected left shoulder disability has manifested fibrous 
union of the humerus, as required for a 40 percent disability 
rating (for the minor shoulder) under Diagnostic Code 5202.  
38 C.F.R. § 4.71a.  For these reasons, the Board finds that 
an initial disability rating in excess of 30 percent is not 
warranted for any period of the initial rating claim from 
October 22, 2003.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected left shoulder disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  The evidence 
shows that the veteran underwent two left shoulder surgeries 
but otherwise lost no time from work, and is working full 
time.  In the absence of such factors, the Board finds that 
the 


requirements for an extraschedular evaluation for the 
veteran's service-connected disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).
 

ORDER

An initial disability rating of 30 percent for service-
connected status post left shoulder labral tear and rotator 
cuff tear, for the entire period of the initial rating claim 
from October 22, 2003, is granted. 


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


